UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Protective Order

Vv. S6 17 Cr. 118 (KPF)
Teeon Thorman,

Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a)(1)(E), the
Court hereby finds and orders as follows:

1. Counsel for defendant Teeon Thorman shall receive discovery subject to the same
terms and conditions set forth in the protective order in this case dated March 13, 2017, which is
attached hereto as Exhibit A and hereby incorporated by reference in this Order.

2. This Order may be signed in counterparts and transmitted by facsimile and/or electronic
copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.

 
AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
Acting United States Attorney

by: ‘THars. VA Date: IZ S/TOA
Thane Rehn :
Assistant United States Attorney

CO): Date: i2[s] Ze/ 7

Christopher Madiou, Esq.
Counsel for Teeon Thorman

SO ORDERED:

Dated: New York, New York
December 4 , 2019

Uir_I4u. farclc

THE HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

 

 
Exhibit A

 
 

 

 

 

 

 

 

 

 

Case 1:17-cr-00118-KPF Documenti6 Filed 03/13/17 bage Ene
DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT DATE FILED: _ March 13, 2017
SOUTHERN DISTRICT OF NEW YORK
United States of America Protective Order
v. 17 Cr. 118 (KPF)

Joel Daly, Akanilli Dekattu, and Quentin
Goodridge,

Defendants.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a)()(E), the
Court hereby finds and orders as follows:

1. Disclosure Material. The Government has made and will make disclosure to the
defendant of documents, objects and information, including electronically stored information
(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure
material may include material that (i) affects the privacy, confidentiality, and business interests of
individuals and entities; and (ii) is not authorized to be disclosed to the public or disclosed beyond
that which is necessary for the defense of this criminal case.

2. Sensitive Disclosure Material. Discovery materials which contain and/or reflect
personal identification information of victims (including, but not limited to names, dates of birth,
Social Security numbers, passwords, and bank account numbers) produced by the Government in
this action pursuant to its discovery obligations are deemed “sensitive disclosure material,” and

will be labeled as such in the index produced with the discovery materials.

 
Case 1:17-cr-00118-KPF Document 16 Filed 03/13/17 Page 2 of 8

3. Facilitation of Discovery. The entry of a protective order in this case will permit the
Government to produce expeditiously the sensitive disclosure material without further litigation
or the need for redaction. It will also afford the defense prompt access to those materials, in
unredacted form, which will facilitate the preparation of the defense.

4. Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

5. Sensitive disclosure material shall not be disclosed by the defendants or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any sensitive
disclosure material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any sensitive disclosure material to the media or any
third party except as set forth below.

6. Sensitive disclosure material may be disclosed by counsel to:

(a) the defendant for review at the offices of defense counsel for purposes related to
this case. The defendant shall not maintain, retain, or keep copies of any records containing
sensitive disclosure material outside of the offices of defense counsel. The defendant shall not
make or retain any notes that include any sensitive disclosure material outside the offices of
defense counsel.

(b) the following persons (hereinafter “Designated Persons”):

(i) investigative, secretarial, clerical, paralegal and student personnel

employed full-time or part-time by the defendant’s attorney;

 
Case 1:17-cr-00118-KPF Document16 Filed 03/13/17 Page 3 of 8

(ii) independent expert witnesses, investigators or advisors retained by
the defendant’s attorney in connection with this action;

(iii) such other persons as hereafter may be authorized by the Court upon
such motion by the defendant; and

7. The defendants and their counsel shall provide a copy of this Order to Designated
Persons to whom they disclose sensitive disclosure material pursuant to paragraphs 6(b)(i), (ii),
and (iii). Designated Persons shall be subject to the terms of this Order.

8. The Government may authorize, in writing, disclosure of sensitive disclosure material
beyond that otherwise permitted by this Order without further Order of this Court.

9, This Order does not prevent the disclosure of any sensitive disclosure material in any
hearing or trial held in this action, or to any judge or magistrate judge, for purposes of this action.
However, sensitive disclosure material pertinent to any motion before the Court should initially be
filed under seal, absent consent of the Government or Order of the Court. All filings should
comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

Return or Destruction of Sensitive Disclosure Material

10. Except for sensitive disclosure material that has been made part of the record of this
case, the defense shall return to the Government or securely destroy or delete all sensitive
disclosure material, within 30 days of the expiration of the period for direct appeal from any verdict
in the above-captioned case; the period of direct appeal from any order dismissing any of the
charges in the above-captioned case; or the granting of any motion made on behalf of the

Government dismissing any charges in the above-captioned case, whichever date is later.
Case 1:17-cr-00118-KPF Document 16 Filed 03/13/17 Page 4 of 8

Retention of Jurisdiction
10. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders
otherwise.
11. This Order may be signed in counterparts and transmitted by facsimile and/or electronic
copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.

AGREED AND CONSENTED TO:

PREET BHARARA
United States Attorney

by: Barta Date: I SYZOT

Thane Rehn
Assistant United States Attorney

 

 

 

 

Date:
Thomas Francis Dunn, Esq.
Counsel for Joel Daly

Date:
John T. Zach, Esq.
Counsel for Akanilli Dekattu

Date:

 

 

Johanna Sanger Zapp, Esq.
Counsel for Quentin Goodridge

 
Case 1:17-cr-00118-KPF Document 16 Filed 03/13/17 Page 5 of 8

Retention of Jurisdiction
10. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders
otherwise.
11. This Order may be signed in counterparts and transmitted by facsimile and/or electronic
copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.

AGREED AND CONSENTED TO:

PREET BHARARA
United States Attorney

by: Date:
Thane Rehn
Assistant United States Attorney

bona Liev, Jeynn Date: Shes Ve

Thomas Francis Dunn, Esq.

 

 

 

Counsel for Joel Daly

Date:
John T. Zach, Esq.
Counsel for Akanilli Dekattu

Date:

 

 

Johanna Sanger Zapp, Esq.
Counsel for Quentin Goodridge

 
Case 1:17-cr-00118-KPF Document16 Filed 03/13/17 Page 6 of 8

Retention of Jurisdiction
10. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders
otherwise.
11. This Order may be signed in counterparts and transmitted by facsimile and/or
electronic copy, each of which counterparts will be deemed to be an original and which taken

together will constitute the Order.

AGREED AND CONSENTED TO:

PREET BHARARA
United States Attorney

by: Date:
Thane Rehn
Assistant United States Attorney

 

 

Date:

 

 

Thomas Francis Dunn, Esq. -
C for Joe

(by — Date: 2a fyf / 7
John Lect ce J /
Coutsel/for Akanjlli Dekattu

Johanna Sanger Zapp, Esq.
Counsel for Quentin Goodridge

    

Date:

 

 

 
Case 1:17-cr-00118-KPF Document16 Filed 03/13/17 Page 7 of 8

Retention of Jurisdiction
10. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders
otherwise.
11, This Order may be signed in counterparts and transmitted by facsimile and/or
electronic copy, each of which counterparts will be deemed to be an original and which taken

together will constitute the Order.

AGREED AND CONSENTED TO: -

' PREET BHARARA >
United States Attorney

by: Date:
Thane Rehn
Assistant United States Attorney

 

Date:

 

 

Thomas Francis Dunn, Esq.
Counsel for Joel Daly

Date:

 

 

John T. Zach, Esq.
Counsel for Akanilli Dekattu

 

Thana ge 1 fieg. Date: |. | | “)

Counsel for Quentin Goodridge
Case 1:17-cr-00118-KPF Document 16 Filed 03/13/17 Page 8 of 8

SO ORDERED:
Dated: New York, New York

March 13, 2017 ' at
Kathorers Vall. Guha

THE HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

 

This confidentiality agreement does not bind the Court or any of its
personnel.
